department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list oct t ec rats legend taxpayer a individual b ira x amount m insurance_company m dear the following facts and representations have been submitted under penalty of perjury in support of the ruling requested this is in response to your request dated date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code taxpayer a represents that she received a distribution from ira x totaling amount m taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer a’s involvement with the medical_condition of her husband individual b taxpayer a further represents that amount m has not been used for any other purpose on date taxpayer a took a distribution of amount m from ira x with the intent to roll the funds into a traditional individual_retirement_account ira with a new the following facts and representations have been submitted under penalty of perjury in support of the ruling requested page financial_institution during the 60-day rollover period while taxpayer a and individual b were in the midst of searching for a new financial_institution individual b became seriously ill and bedridden individual b was not able to function in a normal way during this time and taxpayer a became his full-time care giver the care-giving activity caused taxpayer a to miss the 60-day rollover period taxpayer a has submitted letters from attending physicians attesting to individual b’s serious illness and disability during the 60-day period a letter from insurance_company m stating individual b had been approved for disability on date and a letter from the social_security administration stating that individual b is entitled to disability benefits beginning in april of based on the facts and representations you request a ruling that the internal_revenue_service service waive the day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i ii the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover was caused by her involvement with the medical_condition of her husband individual b therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount m to a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a valid rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent page if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t3 sincerely yours ota as cm co en -_- laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
